Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 17/156,528, SUPPORT FRAME WITH ADJUSTABLE ELEVATION ANGLE, filed on 1/23/21.
	The allowability claims 1-3 have been reconsidered and withdrawn in view of new ground rejection, any inconvenience is regretted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, lines 2-4, “wherein a folding line is disposed respectively on a junction of the first supporting piece and the plate body, on a junction of the first supporting piece and the second supporting piece and on a junction of the second supporting piece and the positioning part.” is indefinite because the applicant drawings show plurality of folding lines, one for first supporting piece and the plate body, second for the first supporting piece and the second support piece and third for the second supporting piece and the positioning part. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 9,717,314 to Idehara et al.
	Idehara et al. teaches a support frame with an adjustable elevation angle, the support frame comprises a plate body (116, 140) comprising a plurality of positioning locations (144).  The support frame comprises a positioning part (130, 434) moveably connected and positioned with one of the positioning locations.  The support frame comprises a first support piece connected to the plate body and a second supporting piece connected between the first supporting piece and the positioning part.  The positioning part is connected and positioned with one of the positioning locations according to a predetermined elevation angle.  The first supporting piece supports between the plate body and the second supporting piece.  The second supporting piece supports between the first supporting piece and the positioning part.  The plate body comprises a first plate (116) and a second plate (140) connected with each other.  The first plate comprises each of the positioning locations (144).  The second plate comprises an opening.  Each of the positioning locations is exposed through the opening.  The positioning part (130, 434) is connected and positioned with one of the positioning locations through the opening.  Wherein one end (123) of the first supporting piece is foldably connected to the plate body and the other end of the first supporting piece is foldably connected to one end (124) of the second supporting piece.  The other end of the second supporting piece is foldable connected to the positioning part. 

    PNG
    media_image1.png
    940
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    905
    924
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4-6 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/3/22